DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 08/29/2017. It is noted that applicant has filed a certified copy of the application, JP2017-164448, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2020 and 09/14/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0012, line 3, “battery pack 2” should read “battery pack 1”
Appropriate correction is required.



	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (CN206250253U, US 2018/0183025 A1 used as translation for rejection below) hereinafter Cao.

Regarding claim 1, Cao discloses a battery pack (“battery module”; [0037]; Fig. 1; elements 12) comprising: 
a housing ([0037]; Fig. 1; elements 10, 11 and 13); 
a battery stack ([0037]; Fig. 1; elements 12) that is housed in the housing ([0037]), the battery stack ([0037]) including a plurality of prismatic batteries (Fig. 1; elements 12) stacked on each other in a row (Fig. 1; elements 12), each of the plurality of prismatic batteries (Fig. 1; element 12) having a substantially rectangular-parallelepiped shape (Fig. 1; element 12) and having a pair of end surfaces (annotated Fig. 1; element E) and two pairs of side surfaces 

    PNG
    media_image1.png
    686
    981
    media_image1.png
    Greyscale


a one-side restraint portion  (“side plates”; [0037]; annotated Fig. 1; element 11 in light grey) that is positioned on one side (Fig. 1) of the respective prismatic batteries (12) in an orthogonal direction (annotated Fig. 1; element Y) orthogonal to both of the stacking direction (X) and a height direction (annotated Fig. 1; element Z), and restrains (Fig. 1) one side (Fig. 1) of the battery stack (12) in the orthogonal direction (Y); 



 a housing-side end plate (“plastic end plate”; [0050]; Fig. 1; element 13) that restrains one side (Fig. 1) of the battery stack (12) in the stacking direction (X) by being brought into contact ([0050]; Fig. 1) with an end surface (annotated Fig. 1; element E) on one side (Fig. 1) in the stacking direction (X) of the battery stack (12), and oppositely faces (Fig. 1) a housing inner-surface (Fig. 1; element 10) in the stacking direction (X); and 

a plate movement allowing and positioning mechanism (“energy absorbing body”; [0038]; Fig. 2; element 102) that allows movement ([0040]) of the housing-side end plate (13) in the stacking direction (X); and positions the housing-side end plate (13) with respect to the housing ([0037]) in the orthogonal direction (Y).

Regarding claim 4, Cao discloses all claim limitations of the present invention as set forth above. Cao further discloses wherein the plate movement allowing and positioning mechanism (102) has a semispherical portion (Fig. 3; element 102) provided with a circular cylindrical through hole (Fig. 3; element 102aa) and a plurality of slits (annotated Fig. 3; elements I), 

    PNG
    media_image2.png
    531
    754
    media_image2.png
    Greyscale


the circular cylindrical through hole (102aa) extending in an axial direction (annotated Fig. 2; element X) of a hollow semispherical member (Fig. 2; element 102) having a semispherical recessed portion (“concave surface”; [0042]; Fig. 2 and 3) in the semispherical portion (102), 

    PNG
    media_image3.png
    718
    787
    media_image3.png
    Greyscale



the housing-side end plate (13) is movable ([0038]) in the stacking direction (X) toward a side (Fig. 6; element 101) of the housing inner-surface (10) due to compression (“expansion force”; “deform elastically”; [0038]) of the semispherical portion (102) in the stacking direction (X).


    PNG
    media_image4.png
    678
    1021
    media_image4.png
    Greyscale
Regarding claim 5, Cao discloses all claim limitations of the present invention as set forth above. Cao further discloses the battery pack (12) according to claim 1, further comprising an opposite-end-side restraint portion (annotated Fig. 1; element R) that restrains another side (annotated Fig. 1; element E) of the battery stack (12) in the stacking direction (annotated Fig. 1; element X) by being brought into contact (Fig. 1) with an end surface (annotated Fig. 1; element E) on the other side (Fig. 1) in the stacking direction (X) of the battery stack (12).


Regarding claim 6, Cao discloses all claim limitations of the present invention as set forth above. Cao further discloses wherein the one-side restraint portion (11 light grey) is a one-side bind bar (annotated Fig. 1; element O1) that restrains (Fig. 1) the one side of the battery stack (12) in the orthogonal direction (Y), the opposite-side restraint portion (11 dark grey) is an opposite-side bind bar (annotated Fig. 1; element O2) that restrains (Fig. 1) the other side of the battery stack (12) in the orthogonal direction (Y), and the opposite-end-side restraint portion (R) is an opposite-side end plate (annotated Fig. 1; element R) that restrains the other side (Fig. 1) of the battery stack (12) in the stacking direction (X).

    PNG
    media_image5.png
    596
    661
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ejiri et al (US 20130330579 A1) hereinafter Ejiri, in view of Cao et al. (CN206250253U, US 2018/0183025 A1 used as translation for rejection below) hereinafter Cao.

Ejiri discloses a battery pack (“battery block”; [0025]) comprising: 

a housing (“holders”; “end plates”; “section plates”; [0025]; Fig. 1; elements 2, 4 and 5); 

a plurality of battery stacks (“array A”; “array B”; [0034]; Fig. 1; elements A and B) arranged in plural rows (Fig. 1; elements S1 to S4) in the housing (2, 4, and 5), each of the plurality of battery stacks (A and B) including a plurality of prismatic batteries (“battery cells 2”; [0025]; Fig. 1; elements 2) stacked on each other in a row (Fig. 1), each of the plurality of prismatic batteries (2) having a substantially rectangular-parallelepiped shape (Fig. 1; element 2) and having a pair of end surfaces (annotated Fig. 3; element E) and two pairs of side surfaces (annotated Fig. 3; elements S1 and S2), one (S1) of the two pairs of side surfaces being substantially orthogonal (annotated Fig. 3) to a stacking direction (annotated Fig. 3; element X) of the prismatic batteries (2); 


    PNG
    media_image6.png
    617
    575
    media_image6.png
    Greyscale


a common restraint portion (“central pillar 4c”; [0031]; Fig. 3; element 4c) that is disposed between (annotated Fig. 1; Fig. 3) every two battery stacks (A and B) disposed adjacently to each other (Fig. 1; elements A and B) in an orthogonal direction (annotated Fig. 1; element Y) orthogonal to both the stacking direction (annotated Fig. 1; element X) and a height direction (annotated Fig. 1; element Z) of the prismatic batteries (2), and restrains a side surface (annotated Fig. 3; element S2) of one battery stack (A) on a side (Fig. 1) of the other battery stack (B) out of the two battery stacks (A and B) and a side surface (annotated Fig. 3; element S2) of the other battery stack (B) on a side (annotated Fig. 3; element S2) of the one battery stack (A) side (S2); 


    PNG
    media_image7.png
    711
    1102
    media_image7.png
    Greyscale


an outer restraint portion (“left and right pillars 4b and 4d”; [0031]; Fig. 3; elements 4b and 4d; Fig. 1; element 4) that restrains outer sides (Fig. 1 and 3) in the orthogonal direction (Y) of battery stacks (A and B) positioned on both ends (Fig. 1) in the orthogonal direction (Y) out of the plurality of battery stacks (A and B);

 a housing-side end plate (“end plates 3”; [0025]; Fig. 1; element 3) that is provided to each (Fig. 1) of the battery stacks (A and B), restrains one side (Fig. 1) of the corresponding battery stack (A and B) in the stacking direction (X), 



However, Ejiri fails to disclose the claim limitations “oppositely faces a housing inner- surface in the stacking direction” and “a plate movement allowing and positioning mechanism that allows movement of the housing-side end plate in the stacking direction, and positions the housing-side end plate in the orthogonal direction with respect to the housing”.

Cao discloses a battery pack (“battery module”; [0037]; Fig. 1; elements 12) comprising: 

a housing ([0037]; Fig. 1; elements 10, 11 and 13); 

a battery stack ([0037]; Fig. 1; elements 12) that is housed in the housing ([0037]), the battery stack ([0037]) including a plurality of prismatic batteries (Fig. 1; elements 12) stacked on each other in a row (Fig. 1; elements 12), each of the plurality of prismatic batteries (Fig. 1; element 12) having a substantially rectangular-parallelepiped shape (Fig. 1; element 12) and having a pair of end surfaces (annotated Fig. 1; element E) and two pairs of side surfaces (annotated Fig. 1; elements S1 and S2), one (annotated Fig. 1; element S1) of the two pairs of side surfaces (Elements S1 and S2) being substantially orthogonal (annotated Fig. 1) to a stacking direction (annotated Fig. 1; element X)  of the prismatic batteries (12); 


    PNG
    media_image1.png
    686
    981
    media_image1.png
    Greyscale



a one-side restraint portion  (“side plates”; [0037]; Fig. 1; elements 11) that is positioned on one side (Fig. 1) of the respective prismatic batteries (12) in an orthogonal direction (annotated Fig. 1; element Y) orthogonal to both of the stacking direction (X) and a height direction (annotated Fig. 1; element Z), and restrains (Fig. 1) one side (Fig. 1) of the battery stack (12) in the orthogonal direction (Y); 

an opposite-side restraint portion (Fig. 1; element 11) that is positioned on another side (Fig. 1) of the respective prismatic batteries (12) in the orthogonal direction (Y), and restrains (Fig. 1) another side of the battery stack (12) in the orthogonal direction (Y);

 a housing-side end plate (“plastic end plate”; [0050]; Fig. 1; element 13) that restrains one side (Fig. 1) of the battery stack (12) in the stacking direction (X) by being brought into contact ([0050]; Fig. 1) with an end surface (annotated Fig. 1; element E) on one side (Fig. 1) in the stacking direction (X) of the battery stack (12), and oppositely faces (Fig. 1) a housing inner-surface (Fig. 1; element 10) in the stacking direction (X); and 

a plate movement allowing and positioning mechanism (“energy absorbing body”; [0038]; Fig. 2; element 102) that allows movement ([0040]) of the housing-side end plate (13) in the stacking direction (X); and positions the housing-side end plate (13) with respect to the housing ([0037]) in the orthogonal direction (Y).

Cao further discloses that traditional battery housings can fail as a result of battery expansion during operation ([0003]) and “have the problem of low structural strength” ([0003]). To solve this problem, Cao discloses “the end plate of a battery module provided by the present application includes a main body and an energy absorbing body, after the battery module is assembled , if the battery of the battery module expands and applies an expansion force to the end plate of a battery module , then the energy absorbing body will deform elastically , so as to absorb the expansion force of the battery . Therefore, the end plate of a battery module can prevent the housing of the battery module from failure, so as to improve structural strength of the battery module” ([0016]).

.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim 2 would be allowable over the prior art of record because the prior art is silent to a housing-side end plate including: 

a first protruding portion that protrudes toward a side of the housing inner-surface in the stacking direction, and has a third curved surface where a surface on the side of the housing inner-surface in the stacking direction is displaced toward a side opposite to the side of the battery stack in the stacking direction as the surface extends toward the one side in the orthogonal direction; and 



a distal end surface of the second protruding portion is in contact with the second flat surface, and the housing-side end plate is movable in the stacking direction toward the side of the housing inner-surface until the third curved surface is brought into contact with the first curved surface and the fourth curved surface is brought into contact with the second curved surface.

Cao et al. (CN206250253U, US 2018/0183025 A1 used as translation below) hereinafter Cao, teaches a housing inner surface (Fig. 6; element 101; Fig. 1; element 10) including:

a first curved surface (annotated Fig. 6; element C1) that is displaced toward a side (Fig. 6; element 130; Fig. 1; element 13) opposite to a side of the battery stack (Fig. 1; element 12) in the stacking direction (annotated Fig. 6; element X) as the first curved surface (C1) extends toward one side (annotated Fig. 6) in the orthogonal direction (Y);

    PNG
    media_image8.png
    334
    720
    media_image8.png
    Greyscale


 a first flat surface (annotated Fig. 6; element F1) that extends toward the side (130) of the battery stack (12) in the stacking direction (X) from an end of the first curved surface (C1) on the one side (annotated Fig. 6) in the orthogonal direction (annotated Fig. 6; element Y); 

a second curved surface (annotated Fig. 6; element C2) that is positioned more on another side (annotated Fig. 6) in the orthogonal direction (Y) than the first curved surface (C1), and is displaced toward a side (Fig. 6; element 130) opposite to the side of the battery stack (12) in the stacking direction (X) as the second curved surface (C2) extends toward the other side (annotated Fig. 6) in the orthogonal direction (Y); and 

a second flat surface (annotated Fig. 6; element F2) that extends toward the side (130) of the battery stack (12) in the stacking direction (X) from an end of the second curved surface (C2) on the other side (annotated Fig. 6) in the orthogonal direction Y, and 

the housing-side end plate (13) including: 

a first protruding portion (annotated Fig. 6; element P1) that protrudes toward a side (Fig. 6; element 102a) of the housing inner-surface (Fig. 6; element 101) in the stacking direction (X), 

a second protruding portion (annotated Fig. 6; element P2) that protrudes toward the side (102a) of the housing inner-surface (101) in the stacking direction (X) 

However, Cao fails to disclose or suggest:

a third curved surface where a surface on the side of the housing inner-surface in the stacking direction is displaced toward a side opposite to the side of the battery stack in the stacking direction as the surface extends toward the one side in the orthogonal direction; and 

a fourth curved surface where a surface on the side of the housing inner-surface in the stacking direction is displaced toward a side opposite to the side of the battery stack in the stacking direction as the surface extends toward the other side in the orthogonal direction, a distal end surface of the first protruding portion is in contact with the first flat surface, and 

a distal end surface of the second protruding portion is in contact with the second flat surface, and the housing-side end plate is movable in the stacking direction toward the side of the housing inner-surface until the third curved surface is brought into contact with the first curved surface and the fourth curved surface is brought into contact with the second curved surface.

Claim 3 would be allowable over the prior art of record because the prior art is silent to a battery pack comprising a housing, wherein the housing includes:

 a one-side rotation mechanism disposed on one side in the orthogonal direction with respect to a center of the housing-side end plate in the orthogonal direction, and 

an opposite-side rotation mechanism disposed on another side in the orthogonal direction with respect to the center, the one-side rotation mechanism and the opposite-side rotation mechanism each include: 

a shaft portion that is mounted on the housing and extends in the height direction; and a rotation member that is mounted on a circular cylindrical outer peripheral surface of the shaft portion in a rotatable manner about the shaft portion, 

the rotation member has: 

an engaging portion that engages with a corner portion of the housing-side end plate on a side of the housing inner-surface; and a side wall-facing surface that oppositely faces a side wall of the recessed portion in the orthogonal direction, and the engaging portion is movable in the stacking direction toward the side of the housing inner-surface due to rotation of the rotation member about the shaft portion until the side wall- facing surface is brought into contact with the side wall.


 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bacon (US 2005/0164077 A1) discloses a battery pack ([0025]; “stacked electrochemical generator”; [0028]) comprising a housing (“protective enclosure or casing 32”; [0028]), a housing end plate (“a pressure plate”; [0029]; Fig. 4; element 36), a housing inner surface (“a rear plate”; [0029]; Fig. 4; element 34), a plate movement allowing and positioning mechanism (“pressure producing apparatus”; [0029]; Fig. 4; element 33). However, Bacon does not disclose the restraint portions of the instant claim 1 or the orientation as claimed in claim 2 of the curved and flat surfaces of claim 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727